Citation Nr: 0323215	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
8, 1966, to December 21, 1966.  Records show he had periods 
of active duty for training including from June 24, 1967, to 
July 7, 1967; from June 1, 1968, to June 14, 1968; from May 
31, 1969, to June 13, 1969; and from May 30, 1970, to June 
12, 1970.  

In a rating decision dated in January 1976 the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
denied the veteran's claim of entitlement to service 
connection for a low back condition.  The veteran was 
notified of the decision and his appellate rights in a letter 
dated January 19, 1976.  He did not appeal and the January 
1976 rating decision became final.  

The RO reopened the veteran's claim in April 1979; however, 
it denied entitlement to service connection for his back 
disorder.  In September 1981, the Board denied entitlement to 
service connection for a postoperative back disorder.  In a 
July 1983 decision the RO found new and material evidence had 
not been submitted.  The veteran was notified of this 
decision and his appellate rights, but did not appeal.  

This matter is on appeal to the Board from a June 2002 rating 
decision of the RO in Houston, Texas, which found the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for status post 
lumbar laminectomy.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In August 2002 the veteran perfected his 
appeal and the issue was properly certified to the Board.  

The Board notes that the veteran presented for a Travel Board 
hearing before the undersigned Acting Veterans' Law Judge 
(VLJ) in March 2003; a transcript of such is of record.  




FINDINGS OF FACT

1.  In a July 1983 rating decision the RO denied reopening 
the veteran's service connection claim for a low back 
disorder; the veteran did not appeal that determination.  

2.  Competent evidence added to the record since the July 
1983 decision includes medical evidence relating a low back 
disorder to service evidence that was not previously 
submitted to agency decisionmakers, that is related to an 
unestablished fact necessary to substantiate the claim, that 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for a low back disorder 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Regulations implementing the VCAA 
have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.  The duty to 
assist provisions of the VCAA do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f).  The 
regulations implementing the VCAA include a new definition of 
new and material evidence.  See 38 C.F.R. § 3.156(a) 
(effective for claims submitted after August 29, 2001).  In 
correspondence dated in March and April 2002 the veteran was 
specifically notified of the VCAA and how it pertains to his 
claim.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002).

In a July 1983 rating decision the RO denied reopening a 
service connection claim for a low back disorder.  The 
veteran did not appeal that determination and it has become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 .  

At the time of the RO's July 1983 decision the competent 
evidence of record included the veteran's service and 
personnel records; an accident report from the San Antonio 
Police Department dated in June 1970; VA examination reports 
dated in December 1975 and October 1980; VA hospitalization 
records for the period from March to October 1975; private 
treatment records from the Bryan Clinic, Esperanza 
Intercommunity Hospital, National Arthritis Medical Center, 
Central Brazos Mental Health Center, and Drs. V.D.H. and R.B.  
Additionally, the record included buddy statements from 
L.W.L., who reported witnessing the veteran's accident in 
June 1970.  

Since the RO's July 1983 decision the veteran has submitted a 
buddy statement from E. Z. and a medical opinion from Dr. 
A.A.V.  During his March 2003 Travel Board hearing the 
veteran reported that he is currently receiving benefits from 
the Social Security Administration (SSA).  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes evidence that was not previously 
submitted to agency decisionmakers related to an 
unestablished fact necessary to substantiate the claim, that 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  The evidence 
includes a May 2002 private medical opinion relating the 
veteran's a low back disorder to service which was not of 
record at the time of the last final decision.  As that 
evidence addresses directly the basis for the prior denial of 
the claim, it is "new and material" and the claim must be 
reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law and that regulations implementing the VCAA have also 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Since the Board finds the veteran's claim must be 
reopened additional development is required to provide 
adequate notice of the VCAA and specifically how it applies 
to his service connection claim.  See generally, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  In light of the evidence 
of record, the Board finds an additional medical opinion is 
required prior to appellate review.

The Court of Appeals for Veterans Claims (Court) has held 
that where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents relied upon.  See Baker 
v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 
67 (1996).  Accordingly, the veteran's SSA records must be 
obtained in connection with his claim.  

Accordingly, the matter remaining on appeal is remanded for 
the following actions:

1.	The RO should review the record and send 
an appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will 
attempt to obtain.  

2.	The RO should request that the Social 
Security Administration provide copies 
of any disability determinations and 
the medical records underlying the 
veteran's receipt of SSA disability 
benefits, particularly records of back 
treatment or evaluation.

3.	The veteran's claims file should be 
reviewed by an appropriate VA specialist 
for an opinion as to whether it is as 
likely as not that any present low back 
disorder is related to injuries incurred 
in a motor vehicle accident during a 
period of active duty for training on 
June 9, 1970.  The claims folder must be 
available to, and reviewed by, the 
examiner.  Any additional examinations, 
tests, or studies necessary for an 
adequate opinion should be conducted.  
The opinion should be reconciled with 
the other evidence of record, including 
opinions as to etiology provided in an 
October 1980 VA examination report and 
in a May 2002 private medical report.  
The examiner should provide a complete 
rationale for any opinion given.

4.	After the development requested above 
has been completed to the extent 
possible, the RO should review the 
record to ensure that such is adequate 
for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review 
the record and re-adjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
which contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



